127 Ga. App. 520 (1972)
194 S.E.2d 280
RUSS TOGS, INC.
v.
GORDON et al.
47347.
Court of Appeals of Georgia.
Argued July 5, 1972.
Decided November 9, 1972.
Cotton, Katz & White, J. Timothy White, for appellant.
Neely, Freeman & Hawkins, Andrew J. Hamilton, for appellees.
BELL, Chief Judge.
Under the Uniform Commercial Code, a draft drawn on a bank and payable on demand is a check. Code Ann. § 109A-3-104. In this garnishment in attachment proceeding the garnishee on January 15, 1971, mailed at a United States Post Office a negotiable instrument drawn on a bank payable to defendants. It was received by defendants on or before January 18, 1971; summons of garnishment was served on the garnishee on January 19, 1971. Applying the above definition from the U. C. C., the instrument was a check. Once a check has been properly mailed and delivered to the *521 payee, the debt represented by the check is not subject to garnishment. Parker-Fain Grocery Co. v. Orr, 1 Ga. App. 628 (57 S.E. 1074).
The grant of a summary judgment to the garnishee is
Affirmed. Evans and Stolz, JJ., concur.